01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 19-460
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   LOREASA JOSEPH MISIPATI,             )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Felon in Possession of a Firearm

15 Date of Detention Hearing:     October 25, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant comes before this Court pursuant to a Writ of Habeas Corpus ad

22 Prosequendum. If not detained by this Court, he would be returned to the Washington State



     DETENTION ORDER
     PAGE -1
01 Department of Corrections. Defendant has a lengthy criminal record that includes numerous

02 failures to appear, bench warrant activity (some still active), attempting to elude, and criminal

03 conduct while on supervision. Defendant was not interviewed by Pretrial Services so much of

04 his background information is unknown or unverified. Defendant does not contest detention.

05          2.     Defendant poses a risk of nonappearance based failures to appear, commission

06 of offenses while on supervision, history of eluding, an active warrant and pending charge, and

07 lack of verified background information. Defendant poses a risk of danger based on the nature

08 and circumstances of the offense, a history of possessing firearms, and criminal history.

09          3.     There does not appear to be any condition or combination of conditions that will

10 reasonably assure the defendant’s appearance at future Court hearings while addressing the

11 danger to other persons or the community.

12 It is therefore ORDERED:

13 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

14      General for confinement in a correction facility;

15 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

16 3. On order of the United States or on request of an attorney for the Government, the person

17      in charge of the corrections facility in which defendant is confined shall deliver the

18      defendant to a United States Marshal for the purpose of an appearance in connection with a

19      court proceeding; and

20 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

21      the defendant, to the United States Marshal, and to the United State Probation Services

22      Officer.



     DETENTION ORDER
     PAGE -2
01       DATED this 25th day of October, 2019.

02

03                                               A
                                                 Mary Alice Theiler
04                                               United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
